DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 08/17/2022 is acknowledged.  The traversal is on the ground(s) that Okamoto does not disclose the claimed grain size of martensite.  This is not found persuasive because Ono as discussed below teaches the common technical feature of Groups I and II and therefore, the common technical feature is not a special technical feature and the groups lack unity.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high-strength” in claims 1-3 and 7 is a relative term which renders the claims indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “high” is a relative term and there is no clarification as to what the strength of the claimed steel is “high” relative to. The term “high-strength” shall be considered to either require a tensile strength of 500 MPa or more based upon Claim 2 and instant specification [0002], [0009], and [0011], or for the prior art to teach the steel being high strength.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 103 as obvious over Ono et al. (US-20120180909-A1), hereinafter Ono.
	Regarding Claim 1, Ono teaches a high strength steel sheet ([0002]) which is the same as the claimed high-strength steel sheet, which includes the elements and microstructure shown in Table 1.
Table 1
Element
Claim
Ono
Citation
Relationship
C
0.03-0.15
0.02-0.1
[0043]-[0046]
Overlapping
Si
0.01-0.05
Less than 0.2
[0048]-[0050]
Encompassing
Mn
0.6-1.5
1-1.8
[0051]-[0054]
Overlapping
P
0.025 or less
0.015-0.05
[0055]-[0058]
Overlapping
S
0.02 or less
0.03 or less
[0059]-[0060]
Overlapping
Al
0.01-0.1
0.01-0.2
[0061]-[0062]
Overlapping
N
0.0005-0.01
0.005 or less
[0063]-[0064]
Overlapping
Ti
0.005-0.02
0.002-0.01
[0070]
Overlapping
B
0.0005-0.01
0.001-0.005
[0071]
Within
Nb
0.005-0.02
0.005-0.02
[0092]
Same
Optionally at least one of:




Cr
0.005-0.1
0.25 or less
[0065]
Encompassing
Ni
0.005-0.15
0.02-0.5
[0097]
Overlapping
Mo
0.005-0.05
0.05 or less
[0067]
Overlapping





Microstructure




Ferrite
85 or more
88-97
[0033]
Overlapping
Martensite
1-10
1-10
[0033]
Same


	Regarding the Si content, Ono further teaches the majority of the examples having 0.01 Si (Table 1), and therefore it would be obvious to a person having ordinary skill in the art to restrict the Si content to 0.01, which is within the claimed 0.01-0.05% Si.
	Regarding the P content, Ono further teaches examples having 0.02-0.025 P (Table 1, A, D, E, O, P, Q), and therefore it would be obvious to a person having ordinary skill in the art to restrict the P content to 0.02-0.025, which is within the claimed 0.025 or less P.
	Regarding the S content, Ono further teaches all examples having 0.012 or less S (Table 1) and therefore it would be obvious to a person having ordinary skill in the art to restrict the S content to 0.012 or less, which is within the claimed 0.02 or less S.
	Regarding the Al content, Ono further teaches the majority of examples having less than 0.1 Al (Table 1) and therefore it would be obvious to a person having ordinary skill in the art to restrict the Al content to 0.01-0.1, which is the same as the claimed 0.01-0.1 Al.
	Ono further teaches the martensite having an average grain size of 0.9-5 microns ([0033]) which is within the claimed the martensite has a grain size of 5 µm or less, and overlaps the claimed a ratio of martensite having a grain size of 2 µm or less is 80% or more.

	Regarding Claim 2, Ono teaches the claim elements as discussed above. Ono further teaches examples having a tensile strength of 429-598 MPa (Table 3) which overlaps the claimed a tensile strength of 500 MPa or more.

	Regarding Claims 3 and 7, Ono teaches the claim elements as discussed above. As discussed above, Ono teaches 1-10% martensite which overlaps the claimed the metallic structure comprises, in area ratio, less than 8% of the martensite.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 15526146. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application meets or renders obvious the limitations of the instant claims. Where the claims of the copending application are silent regarding a claimed property, the composition of the copending application is the same as the claimed composition and thus would exhibit the same properties as the claimed alloy.
This is a provisional nonstatutory double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736